Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 02/12/2020, assigned serial 16/638,622 and titled “Steering Apparatus for Vehicles".
The following is an examiner's statement of reasons for allowance: 
Tsubaki, (US reference US2017/0217479), discloses an electric power steering apparatus with an inputting steering angle, calculating target twist angle, detecting actual twist angle and calculating the deviation . Furthermore Tsubaki disclose calculating the angular twist angular velocity and limiting the current value using the velocity control section (FIG. 12, ¶0062-0069). Furthermore, Tamaizumi (US 2013/0311044) discloses An assisting command value calculating unit calculates a first assisting factor on the basis of the value of a torque differential control volume added to a basic assist control volume based on a steering torque value, while increasing or decreasing, on the basis of an assisting gradient, the torque differential control volume based on a torque differential value (abstract). However, none of the documents discloses the specific recitations of elements involved in the claimed steering apparatus, including among other limitations feature of " target steering torque generating section that comprises a basic map section that obtains a first torque signal in accordance with vehicle driving information by using a basic map being vehicle speed sensitive, and a damper calculating section that obtains a second torque signal based on angular velocity information by using a damper gain map being vehicle speed sensitive, and calculates a target steering torque by said first torque signal and said second torque signal" and the feature wherein " calculates a pre-limitation motor current command value by performing proportional compensation based on said target torsional angular velocity and said torsional angular velocity, and an output limiting section that limits upper and lower limit values of said pre-limitation motor current command value" of the invention as set forth in claims 13-30. Meanwhile, as a result of these features, the invention as set forth in claims 13-30 produces the advantageous effect of " provide a steering apparatus for vehicles that easily obtains equivalent steering torques to vehicle driving information such as a steering angle without being affected by a road surface state and aging-changes of mechanism characteristics of a steering system."

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 13-30 are allowed.
Claims 1-12 are canceled.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fuji, (US 2009/0112406A1), disclose an electric power steering system provided with a pinion shaft torsion angle correction value calculating section 74 and a pinion shaft torsion angular velocity correction value calculating section 75 for calculating a correction value in consideration with the transmission characteristic of the steering assist torque from the electric motor 6 to the steerable vehicle wheel 9. Therefore, the electric motor 6 can generate the steering assist torque compensating for the influence by the transmission characteristic of the steering assist torque from the electric motor 6 to the steerable vehicle wheel 9 by correcting a target value defined by a detection value of the torque sensor 3 with the correction value.	
	Sakamaki, US2017/0349204A1, discloses A vehicle steering system includes a clutch provided on a power transmission path extending from a steering wheel to steered wheels, a reactive-torque motor configured to apply a steering reactive torque to the steering wheel, a steering operation motor configured to steer the steered wheels, and a clutch engagement controller configured to engage the clutch when a steered angle of the steered wheels has reached a steered angle limit value and the steering wheel is rotated by an amount equal to or greater than a first prescribed value in a direction opposite to a direction toward a steering neutral position, with respect to a first steering angle that is a steering angle of the steering wheel at a time when the steered angle reaches the steered angle limit value, in a case where the clutch is in a disengaged state. 
	Yamaguchi, US20100070137A1, discloses a steering system which does not cause the driver to feel the steering reactive force shock when the operation of the steering wheel is stopped, and which enables the driver to operate the steering wheel comfortably. In order to achieve the above object, there is provided a steering system in which a transfer ratio of a steering angle of a steering wheel to a turning angle of a turning wheel is changed by a variable transfer ratio mechanism, and an auxiliary power is generated during steering by an electric power steering, including: a transfer ratio variable motor for changing the transfer ratio, in which a steering angular velocity of the steering wheel is calculated, and when an absolute value of the steering angular velocity becomes equal to or less than a predetermined value, a current value flowing through the transfer ratio variable motor is set to zero.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662